DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OOKAWARA et al. 20140203260.

    PNG
    media_image1.png
    479
    533
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    483
    628
    media_image2.png
    Greyscale


Regarding claim 1, figs. 2-3 of OOKAWARA discloses a display device comprising: 
a substrate 201; 
a first conductive layer 212 on the substrate; 
a planarization film (231/232) on the first conductive layer; and 
a plurality of light-emitting elements (par [0025]) on the planarization film, wherein the display device has: 
a display area (see fig. 2 and fig. 3 display area) where an image is displayed using light emitted by the plurality of light-emitting elements; and 
a frame area (fig. 3 above) surrounding the display area, the plurality of light-emitting elements includes: 
a first electrode 235; 
a functional layer 236 on the first electrode; and 
a second electrode 215 overlapping the first electrode with the functional layer intervening therebetween, 
the frame area includes a second conductive layer 216 in contact with the second electrode 215  on the planarization film and also in contact with the first conductive layer 212 on a periphery of the planarization film (see on the incline angles which is a periphery), the second electrode 215 being electrically connected to the first conductive layer 212 via the second conductive layer 216, 
the planarization film includes, in the frame area, a portion where at least one trench 213 extends through the planarization film in such a manner that the at least one trench divides the planarization film into a segment internal (left side of frame area in fig. 3) to the frame area and a segment external to the frame area (right side of frame area in fig. 3) 
the first conductive layer 212 is provided additionally in a location corresponding to the at least one trench (middle portion of 212 at the bottom of 213 is additionally provided), the additional first conductive layer (middle portion of 212 at the bottom of 213) being exposed from the planarization film in the at least one trench, and
the second electrode 215 is in contact with the second conductive layer 216 in the at least one trench and electrically connected to the first conductive layer 212 via the second conductive layer 216.

Regarding claim 2, fig. 2 of OOKAWARA discloses wherein the frame area includes a control circuit region (region outside of 300) where there is provided a control circuit (212 extending from between 213) monolithically on the substrate, and the control circuit is provided on two sides (see fig. 2, top 212 and bottom 212 between 213) of the at least one trench in the frame area.

Regarding claim 3, fig. 2 of OOKAWARA discloses further comprising a terminal portion 211 on a side of the frame area other than a side thereof on which the control circuit region is provided, wherein the first conductive layer 212 on the periphery of the planarization film and the additional first conductive layer exposed from the planarization film in the at least one trench are separated on the side on which the control circuit region is provided and provided contiguously on the side on which the terminal portion is provided.

Regarding claim 4, fig. 2 of OOKAWARA discloses wherein the first conductive layer 212 is electrically connected to a low-voltage power supply (that of 211 is considered as low since low is a relative term).

Regarding claim 5, fig. 2 of OOKAWARA discloses wherein the at least one trench comprises a plurality of trenches 213s extending adjacent to each other.

Regarding claim 6, fig. 2 of OOKAWARA discloses the first conductive layer 212 is provided commonly to the adjacent trenches 213s, and the second electrode is electrically connected to both the first conductive layer and the additional first conductive layer via the second conductive layer in the adjacent trenches (see fig. 3).

Regarding claim 7, fig. 2 of OOKAWARA discloses wherein the at least one trench extends linearly along a side of the frame area in a plan view.

Regarding claim 8, fig. 2 of OOKAWARA discloses wherein the at least one trench extends like a line bending alternately (curvature of 213) into the internal segment of the planarization film and into the external segment of the planarization film along a side of the frame area in a plan view (it would have been necessary the case from figs. 2-3).

Regarding claim 9, fig. 2 of OOKAWARA discloses further comprising a source line 222 in the display area, the source line being configured to transmit a source signal, wherein the first conductive layer is formed of a same material (conductive material) and in a same layer as the source line, and the second conductive layer is formed of a same material (conductive material) and in a same layer as the first electrode.

Regarding claim 10, par [0030] and fig. 3 of OOKAWARA discloses further comprising a damming wall 233 (wall on the outside of fig. 3 made of 231/232/233) along the entire periphery of the planarization film in the frame area so as to surround the display area, wherein the first conductive layer 212 and the second conductive layer are in contact with each other in a slit (region of 213 between 233 is a slit) formed between the planarization film and the damming wall, and the second electrode and the second conductive layer are in contact with each other on the planarization film.

Regarding claim 11, fig. 2 of OOKAWARA discloses further comprising an edge cover (233 on edge between display and frame area) in the display area between the first electrode and the second electrode, wherein the damming wall includes: a first wall layer (layer of 232/231) formed of a same material and in a same layer as the planarization film; and a second wall layer (layer of 233) on the first wall layer, the second wall layer being formed of a same material and in a same layer as the edge cover 233.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over OOKAWARA in view of Choi et al. 20170262109.
Regarding claim 12, OOKAWARA does not disclose further comprising a sealing film covering the plurality of light-emitting elements, wherein the sealing film includes: a first inorganic layer on the plurality of light-emitting elements; an organic layer on the first inorganic layer; and a second inorganic layer on the organic layer, and the organic layer is dammed up by the damming wall.
However, fig. 2C of Choi discloses comprising a sealing film covering the plurality of light-emitting elements, wherein the sealing film includes: a first inorganic layer 410 on the plurality of light-emitting elements 300; an organic layer 420 on the first inorganic layer; and a second inorganic layer 430 on the organic layer, and the organic layer is dammed up by a damming wall 730.
In view of such teaching, it would have been obvious to form a device of OOKAWARA further comprising a sealing film covering the plurality of light-emitting elements, wherein the sealing film includes: a first inorganic layer on the plurality of light-emitting elements; an organic layer on the first inorganic layer; and a second inorganic layer on the organic layer such as taught by Choi in order form encapsulation layer to protect the device.
Note the resulting structure would have been one comprising wherein the organic layer is dammed up by the damming wall as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829